Title: To Alexander Hamilton from Yelverton Peyton, 20 November 1799
From: Peyton, Yelverton
To: Hamilton, Alexander


          
            Sir
            Fauquier Ct. House November the 20th. 1799
          
          On seeing your advertisement respecting the Officers of the four old Regiments, am some what alarmed and more so when I reflect on the circumstance of not receiving an answer to my last report; which was dated the 1st. of October, and announcing my fitness for duty a duplicate was forwarded the next post—in those letters I requested leave of absence until the 1st. day of January & as I have not received an answer am unable to know how to act. I therefore earnestly entreat your answer—
          The unavoidable expence I have been at for the reestablishment of my health has left me penny less—The U States is oweing me upwards of three hundred dollars. I have applied more than once and cannot get a shilling. Your assistance in this case I must request, and hope you will have remited to me the Sum of 300$
          I am with the greatest respect—Yr. Ob H Sert.
          
            Y Peyton Lt
          
          Genl Hamilton
        